Citation Nr: 0000383	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
intervertebral disc disease of the lumbosacral spine.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
March 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  By May 
1996 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for intervertebral disc syndrome 
of the lumbosacral spine.  By March 1998 rating decision, the 
RO denied a compensable rating for left ear hearing loss.  

It is noted that by January 1999 rating decision, the RO 
denied service connection for tinnitus and the veteran 
initiated an appeal of that decision.  Then, by March 1999 
rating decision, the RO granted service connection for 
tinnitus and assigned it an initial 10 percent rating.  The 
grant of service connection for tinnitus constitutes a full 
award of the benefit sought on appeal with respect to that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of compensation 
level or effective date for this disability, those issues are 
not now in appellate status.  Id. at 1158.

It is also noted that, in connection with his current appeal, 
the veteran requested and was scheduled for a personal 
hearing before a Member of the Board at the RO.  After 
notification of the time and date of his requested hearing, 
he indicated that he wished to cancel his Travel Board 
hearing and instead appear before a local Hearing Officer at 
the RO.  Thus, in March 1999, he testified a hearing at the 
RO.  Absent a further request for a Travel Board hearing, the 
Board will proceed with consideration of his claims based on 
the evidence of record.  


FINDINGS OF FACT

1.  By March 1964 rating decision, the RO denied service 
connection for intervertebral disc syndrome of the 
lumbosacral spine; no appeal was initiated within one year 
following notice to the veteran in March 1964.  

2.  Evidence received since the March 1964 rating decision 
includes evidence not previously considered, which bears 
directly and substantially on the specific matter under 
consideration regarding the issue of service connection for 
intervertebral disc syndrome of the lumbosacral spine.

3.  A chronic low back disability (including intervertebral 
disc syndrome of the lumbosacral spine) was not shown in 
service or for many years thereafter and no competent medical 
evidence has been submitted linking any current 
intervertebral disc syndrome of the lumbosacral spine to the 
veteran's active service, any incident therein, or any 
reported continuous symptomatology.

4.  On most recent VA audiology in May 1999, the veteran's 
left ear pure tone thresholds were 25, 35, 65, 65, and 80 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively (average 61); left ear speech discrimination 
ability was 72 percent correct. 

5.  Service connection has not been granted for a hearing 
loss of the right ear, and the veteran does not have total 
hearing loss in both ears.


CONCLUSIONS OF LAW

1.  The March 1964 rating decision denying service connection 
for intervertebral disc syndrome of the lumbosacral spine is 
final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. 
§ 4005(c) (1964)); 38 C.F.R. § 20.1103 (1999) (formerly 
38 C.F.R. § 19.153 (1969)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for 
intervertebral disc syndrome of the lumbosacral spine.  38 
U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for intervertebral disc 
syndrome of the lumbosacral spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
complaint or abnormality pertaining to the low back.  In May 
1950, he sought treatment for decreased hearing acuity on the 
left.  On examination, his left ear hearing was measured at 
15/15 for the whispered voice and 12/15 for the spoken voice.  
His right ear hearing was 15/15 for both whispered and spoken 
voice.  At his February 1952 military discharge medical 
examination, the clinical evaluation of his spine and 
musculoskeletal system was normal.  His hearing acuity was 
15/15, bilaterally, for whispered and spoken voice testing.  
A review of the record indicates that searches by the 
National Personnel Records Center revealed no additional 
service medical records pertaining to the veteran.

The post-service medical record shows that in October 1963, 
the veteran was hospitalized at the Houston VA Medical Center 
(MC) for treatment of low back pain.  On admission, he 
reported that he had intermittent low back pain for the past 
10-12 years, but stated that he noticed increased pain two 
weeks earlier after using a pick.  He stated that his back 
pain had since become more severe and began to radiate to his 
right hip and leg.  Physical examination showed positive 
straight leg raising, bilaterally.  X-ray examination and a 
lumbar myelogram, however, were both negative.  His symptoms 
thereafter showed rapid improvement and he was discharged 
from the hospital in good condition.  The final diagnosis was 
acute and chronic lumbar strain.

In October 1963, the veteran filed claims of service 
connection for low back disability and hearing loss.  On his 
application, he indicated that he injured his low back in 
service at Fort Bragg in the summer of 1948 while lifting a 
tank engine cover.

In connection with his claim, VA medical examination was 
conducted in January 1964 at which he reported that he had 
intermittent low back pain since service.  He indicated that 
he was hospitalized on two prior occasions for low back pain, 
once at a private facility in 1957 and once at the Houston 
VAMC in October 1963.  Neurological examination revealed no 
abnormality.  Orthopedic examination showed normal range of 
motion and normal tone of the paravertebral muscles.  
Straight leg raising was negative.  X-ray examination showed 
normal sacroiliac joints and lumbar vertebrae, demonstrating 
only minimal degenerative changes.  The examiner noted that 
the veteran gave an impression of having had a herniated 
intervertebral disc between L5 and S1 which was quiescent at 
this time.  The diagnosis was herniated intervertebral disc, 
L5 to S1, minimal.  

On VA audiologic examination in January 1964, right ear pure 
tone thresholds were -10, -5, -10, and 5 decibels at 500, 
1,000, 2,000, and 4,000 hertz, respectively.  Left ear pure 
tone thresholds were -10, -5, 5, 35 and 55 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Speech 
discrimination ability was 98 percent correct, bilaterally.  
The impression was normal hearing.

By March 1964 rating decision, the RO granted service 
connection for left ear hearing loss and assigned it a zero 
percent rating.  The RO also denied service connection for 
intervertebral disc syndrome of the lumbosacral spine, noting 
that the service medical records were negative for findings 
of low back disability.  Although the veteran was notified of 
this decision by letter dated later that month, he did not 
appeal within the applicable time period.  Thus, the decision 
is final.  38 U.S.C.A. § 7105 (West 1991) (formerly 
38 U.S.C.A. § 4005(c) (1964)); 38 C.F.R. § 20.1103 (1999) 
(formerly 38 C.F.R. § 19.153 (1969)).

In February 1996, the veteran requested a reopening of his 
claim of service connection for intervertebral disc syndrome 
of the lumbosacral spine, stating that he had been receiving 
treatment for his disability since August 1995 at Houston 
VAMC.  

On receipt of his claim, the RO obtained treatment records 
from the Houston VAMC for the period from August 1995 to 
April 1996.  The records show that he was seen there for 
numerous conditions, including low back pain.  In November 
1995, he reported difficulty with ambustion as well as a 
progressive foot drop and weakness.  A history of laminectomy 
at L4-5, 15 years earlier was reported.  The assessment was 
right foot drop, most likely due to disc herniation.  Nerve 
conduction studies in December 1995 showed abnormalities 
consistent with acute L4-5 radiculopathy on the right.  An 
MRI of the lumbar spine in January 1996 confirmed the 
presence of severe degenerative disc disease with large 
patulous disc protrusions, as well as moderate spinal 
stenosis at L3-4 and foraminal stenoses at L3-4 through L5-
S1.  None of these records discuss the etiology of the 
veteran's low back disability.  

By May 1996 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for intervertebral disc syndrome of the 
lumbosacral spine.  The veteran appealed that RO decision, 
stating that he injured his low back in service and had been 
treated therefor in 1949.

In support of his claim, the veteran submitted a July 1996 
letter from a private physician indicating that his diagnosis 
was pronounced intervertebral disc syndrome "with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief."  The 
physician did not provide an opinion regarding etiology of 
the low back disability.  

In connection with the veteran's report that he was treated 
for low back disability at the Houston VAMC within one year 
of his separation from service, the RO requested records from 
that facility.  In November 1996, the Houston VAMC responded 
that they had no treatment records pertaining to the veteran 
for the period from 1952 to 1953.

Subsequent VA clinical records show that in April 1997, the 
veteran underwent audiometric examination and was fitted with 
bilateral hearing aids.  The report of this audiogram is 
uninterpreted.  

In January 1998, the veteran underwent VA ear examination for 
compensation purposes at which time he complained of 
bilateral hearing loss, greater on the left.  He stated that 
he had difficulty hearing others, especially when he was not 
facing them.  He indicated that he first noticed his hearing 
loss in service after firing weapons with no hearing 
protection.  He stated that, following separation from 
service, he worked for 28 years running an abrasive saw at an 
iron plant, although he stated that he wore hearing 
protection consistently during this period.  On audiometric 
examination, left ear pure tone thresholds were 25, 25, 55, 
65, and 75 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Left ear speech discrimination ability 
was 84 percent correct.  Right ear pure tone thresholds were 
15, 15, 30, 35, and 45 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Right ear speech 
discrimination ability was 94 percent coerrect.  

In March 1999, the veteran and his spouse testified at a 
hearing at the RO.  He stated that his in-service back injury 
occurred when he was on maneuvers at Fort Bragg in 1948.  At 
that time, he stated that he was opening up a tank engine 
compartment when "something in my back gave and I've been 
having problems with my back ever since."  He stated that he 
went on sick call immediately following the injury and was 
treated with pain medication and hot water bottles.  
Nonetheless, he stated that he continued to experience low 
back flare-ups, including during combat service in Korea when 
he was unable to seek medical care.  On those occasions, he 
stated that he just took pain medication.  Following 
separation from service, he stated that his low back 
continued to bother him about every three to four months.  
His spouse stated that they married in May 1952 and she 
agreed that he complained of low back pain every three to 
four months from that time.  The veteran also testified that 
he was hospitalized at the VAMC in October 1963 for low back 
pain, and that he was subsequently treated by several private 
physicians.  

The veteran again underwent VA ear examination in May 1999 at 
which he reported difficulty understanding speech in the 
presence of distracting background noise.  He indicated that 
he had been issued a left ear hearing aid, but that he did 
not wear it because it aggravated his tinnitus.  On 
audiometric examination, left ear pure tone thresholds were 
25, 35, 65, 65, and 80 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively (average 61).  Left ear speech 
discrimination ability was 72 percent correct.  Right ear 
pure tone thresholds were 20, 25, 35, 35, and 45 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Right ear speech discrimination ability was 94 percent 
correct. 

II.  Application to reopen a claim of service connection for 
intervertebral disc syndrome of the lumbosacral spine

As set forth above, the veteran's claim of service connection 
for intervertebral disc syndrome of the lumbosacral spine was 
previously denied in a final March 1964 rating decision.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

The Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.

In this case, the evidence submitted since the last final 
rating decision includes the testimony of the veteran and his 
spouse to the effect that he injured his low back in service 
and has experienced continuous low back pain since that time.  
Given the nature of the veteran's claim, the Board finds that 
the evidence set forth above is new and material evidence 
sufficient to reopen the claim of service connection for 
intervertebral disc syndrome of the lumbosacral spine in that 
it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit held that, in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In this case, the Board observes that the service medical 
records are entirely silent for complaint or clinial finding 
of low back disability.  Likewise, the post-service medical 
evidence is negative for complaints or findings of low back 
disability for more than 11 years after the veteran's 
separation from service.  Although recent medical evidence 
notes the presence of low back disability, the record 
contains no competent medical evidence of a nexus between 
current low back disability and the veteran's service or any 
incident therein.  In addition, although the veteran has 
reported continuous low back pain since service, there is no 
competent medical evidence of record relating any current low 
back disability to his reported continuous symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

While the veteran has speculated that he has a low back 
disability that is related to his period of service, his 
statements to this effect are not competent as the record 
does not establish that he possesses a recognized degree of 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 1154(b), as requested by the 
veteran's representative.  In that regard, it is noted that 
the veteran has not argued that his low back disability was 
incurred in combat service.  Rather, he claims that his 
injury occurred in 1948 at Fort Bragg, prior to his tour of 
duty in Korea.  

Even assuming for the sake of argument that the veteran 
served in combat and had provided lay evidence of an in-
service injury, the Federal Circuit has emphasized that 38 
U.S.C.A. § 1154(b) applies to the second element of a well-
grounded claim (i.e., whether an injury was incurred in 
service), and not to the questions of whether there is a 
current disability or a nexus to service.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, the veteran must 
still present competent medical evidence of a nexus or link 
between a current low back disability and an incident of his 
military service to satisfy the elements of a well-grounded 
claim.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That element is missing in this case. 

In view of the foregoing, the Board must conclude that the 
claim of service connection for a low back disability is not 
well grounded.  38 U.S.C.A. § 5107(a); Epps, supra, at 1468.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO determined that new 
and material evidence had not been submitted whereas the 
Board finds that although new and material evidence has been 
submitted, the veteran did not meet his initial burden of 
submitting a well-grounded claim.  Since the veteran did not 
meet his initial burden, however, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

III.  Increased rating for left ear hearing loss

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim for a compensable rating for left ear hearing loss 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this case, the 
veteran's evidentiary assertions concerning the severity of 
his service-connected disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for an increased rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Further, the Board finds that the facts relevant to this 
issue have been properly developed and that the duty of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  He was 
afforded VA medical examination in conjunction with his claim 
in May 1999.  A review of the examination reports shows them 
to be sufficiently detailed and otherwise adequate for rating 
purposes.  Moreover, neither the veteran nor his 
representative has indicated that there are other records 
available which might be relevant to the issue on appeal.  
Therefore, the Board finds the duty to assist to have been 
fully met in this case and that no further assistance to the 
veteran is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

It is noted that effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202-210 (May 
11, 1999).  Despite the foregoing, the Board finds that based 
upon the circumstances presented in this case, the amendments 
did not affect the criteria used in the veteran's case.  In 
addition, the veteran is not prejudiced by the Board's 
consideration of his claim because he had ample notice and 
opportunity to provide evidence and argument on the 
application of his pure tone thresholds and speech 
recognition scores to Tables VI-VII, which are identical in 
the old and new schedules.  38 C.F.R. § 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  Although a new 38 C.F.R. § 4.86 went 
into effect in June 1999, the veteran was not prejudiced by a 
lack of opportunity to provide evidence or argument in 
response to the new regulation.  The additional evaluation 
methods available under the new 38 C.F.R. § 4.86 are 
inapplicable because the veteran's pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are not 55 decibels or more, and his pure tone 
thresholds are not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, a remand for 
further consideration would be futile.  Thus, additional 
development is not warranted.  Bernard, 4 Vet. App. at 392-
94.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); 38 C.F.R. § 4.1 (1998).

The assignment of disability ratings in hearing loss cases is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI, profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, hearing acuity of the 
nonservice-connected ear is considered to be normal for 
rating purposes.  VA O.G.C. Prec. Op. No. 32-97 (Aug. 29, 
1997), 62 Fed. Reg. 63,605 (1997).  In such situations, a 
maximum 10 percent evaluation is warranted where hearing in 
the service-connected ear is at level X or XI.  38 U.S.C.A. § 
1160(a); 38 C.F.R. § 3.383, 4.85, Codes 6100 to 6110.

As set forth above, the veteran is currently service-
connected for defective hearing in the left ear only, and 
does not have total deafness in both ears.  Accordingly, his 
hearing acuity in his nonservice-connected right ear is 
considered to be normal for VA compensation purposes.  38 
U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A maximum 10 
percent evaluation, therefore, is warranted when the hearing 
in the service-connected left ear is at level X or XI.  38 
U.S.C.A. § 1160(a); 38 C.F.R. § 4.85.  On most recent VA 
audiometric examination in May 1999, the veteran's left ear 
pure tone threshold average was 61 decibels and his speech 
discrimination was 72 percent correct.  This translates into 
level V hearing.  Thus, a compensable evaluation for left ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 1160(a); 
38 C.F.R. §§ 3.383, 4.7, 4.85, Code 6100.

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss, and while his statements 
are credible, they does not serve to establish a higher 
rating for left ear hearing loss.  Again, disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
Additionally, while it is noted that the veteran has been 
fitted with hearing aids, the evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1999).  Thus, 
a compensable evaluation for hearing loss, based on the use 
of hearing aids, is not warranted.  Id.


ORDER

Service connection for intervertebral disc disease of the 
lumbosacral spine is denied.

An increased (compensable) rating for left ear hearing loss 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals





